Citation Nr: 0018261	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-36 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.  
His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefit 
sought on appeal.  In May 1997, the Board remanded the case 
to the RO for additional development.  That development has 
been completed by the RO, and the case is once again before 
the Board for appellate review.

The Board notes that the November 1994 rating decision on 
appeal also denied the veteran's claim for nonservice-
connected pension benefits.  In December 1999, however, the 
RO granted that claim.  As such, this issue is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).


FINDING OF FACT

The veteran's bilateral hearing loss clearly and unmistakably 
preexisted his period of active duty service, and there is no 
competent medical evidence that the underlying condition 
chronically worsened or increased in severity as a result of 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  He claims that his hearing loss was incurred 
as a result of noise exposure while in service.  In 
particular, he alleges that he was in a missile outfit while 
maintaining his regular duties as a rifleman.  He also claims 
that he was around large generators and large engines, but 
that he never wore ear protection except when at the pistol 
range. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defect noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (1999); Monroe 
v. Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to symptoms) has worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom.  
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
supra; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(1999).

In this case, the veteran's service medical records show that 
he suffered from hearing loss at the time of his enlistment.  
A May 1965 entrance examination report noted, in the right 
ear, a 15 decibel loss at the 500 and 1000 Hz levels, a 20 
decibel loss at the 2000 Hz level, a 35 decibel loss at the 
3000 Hz level, a 55 decibel loss at the 4000 Hz level and a 
45 decibel loss at the 6000 Hz level.  In the left ear, there 
was a 15 decibel loss at the 500 and 6000 Hz levels, a 10 
decibel loss at the 1000 and 2000 Hz levels, and a 20 decibel 
loss at the 3000 and 4000 Hz levels.  As this report clearly 
shows that the veteran had a hearing loss disability at time 
he entered service, the presumption of soundness does not 
apply in this case.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); see also generally Vanerson v. West, 12 Vet. App. 254 
(1999). 

The Board must therefore determine whether the veteran's 
preexisting hearing loss was aggravated as a result of 
service.  As noted above, a preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to natural progress.  38 U.S.C.A. §§ 1137, 
1153; 38 C.F.R. § 3.306(a).  

No further audiological testing was performed in service 
until his separation examination in April 1967.  At that 
time, the right ear demonstrated a 5 decibel loss at the 500 
and 1000 Hz levels, a 35 decibel loss at the 2000 Hz level, a 
50 decibel loss at the 3000 and 6000 Hz levels, and a 60 
decibel loss at the 4000 Hz level.  In the left ear, there 
was a -5 decibel loss at the 500 Hz level, a 0 decibel loss 
at the 1000 Hz level, a 20 decibel loss at the 2000, 3000 and 
4000 Hz levels, and a 15 decibel loss at the 6000 Hz level.

This evidence suggests that the veteran's hearing loss 
underwent a possible increase in severity during service.  
Under these circumstances, the Secretary has the burden of 
presenting clear and unmistakable evidence to rebut the 
presumption of aggravation.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306 (a), (b).  This burden has been met.  

The post-service medical evidence includes a January 1994 VA 
audiological evaluation report, at which time the right ear 
demonstrated a 10 decibel loss at the 500 Hz level, a 65 
decibel loss at the 1000 Hz level, a 70 decibel loss at the 
2000 Hz level, and a 80 decibel loss at the 3000, 4000 and 
8000 Hz levels.  In the left ear, there was a 15 decibel loss 
at the 500 Hz level, a 25 decibel loss at the 1000 Hz level, 
a 20 decibel loss at the 2000 Hz level, a 75 decibel loss at 
the 3000 and 4000 Hz levels, and a 60 decibel loss at the 
8000 Hz level.  This report, however, provides no opinion as 
to the etiology or possible aggravation of the veteran's 
hearing loss. 

In a May 1997 Remand, the Board requested an opinion from a 
VA audiology specialist as to whether it was as least as 
likely as not that the veteran hearing loss was aggravated 
during service beyond the normal progression of the disorder, 
and if so, whether it was at least as likely as not that any 
current hearing loss was attributable to such in-service 
aggravation.  The veteran therefore underwent a VA 
audiological evaluation in September 1997.  Audiometric 
testing in the right ear revealed a 20 decibel loss at the 
500 Hz level, a 65 decibel loss at the 1000 Hz level, a 70 
decibel loss at the 2000 Hz level, and a 75 decibel loss at 
the 3000 and 4000 Hz levels, for an average of 71.  The left 
ear demonstrated a 15 decibel loss at the 500 Hz level, a 20 
decibel loss at the 1000 Hz level, a 55 decibel loss at the 
2000 Hz level, and a 60 decibel loss at the 3000 and 4000 Hz 
levels, for an average of 48.  Speech recognition was 80 
percent for the right ear and 84 percent for the left.  In a 
April 1998 addendum report, the audiologist stated that there 
was apparently no increase in the veteran's hearing loss 
after comparing the audiogram report at the time the veteran 
entered service in May 1965 and the audiogram at the time of 
his service separation in April 1967.  She indicated that the 
test results were within a test-retest reliability 
expectation. 

In conclusion, the veteran has failed to provide any 
competent evidence that his hearing loss was aggravated by 
service.  Despite contentions by the veteran, including 
testimony at a hearing held in May 1996, that his hearing 
loss disability chronically worsened as a result of service, 
lay assertions concerning the aggravation of a disability can 
never constitute evidence to render a claim well grounded 
under section 5107(a).  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991).  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records show that the veteran's hearing loss existed 
prior to service, and as he has submitted no medical opinion 
or other competent evidence to show any aggravation as a 
result of service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107.  Accordingly, the VA has 
no further duty to assist the veteran in developing the 
record to support the claim.  See Epps, 126 F.3d at 1469 
("[T]here is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' 
claim.").

The Board recognizes that this issue is being disposed of in 
a manner that differs from that of the RO.  The RO denied the 
veteran's claim on the merits, while the Board has concluded 
that the claim is not well grounded.  However, the Court has 
held that when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
claim.  See generally, McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
The Board views the above discussion, as well as the 
information provided by the RO, as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why the claim 
has been denied.  Id. 








ORDER

Service connection for bilateral hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

